MATHEWS, Circuit Judge (concurring).
Appellant sought admission to the pjmted States as a citizen thereof. Her caSe was heard by a Board of Special inqUiry appointed under section 17 of the Immigration Act of February 5, 1917, c. 29, 39 Stat. 887, 8 U.S.C.A. § 153. The board determined that appellant was not a citizen and should not be admitted. That determinatio'n was upheld by the Secretary of Labor. Appellant then applied for a writ 0f habeas corpus and, from an order denying the writ, has appealed to this court.
The facts are not in dispute- Appel_ jani; was born in China on March 4, 1914, and has never resided in the United States. She is not, nor is she the child of, a naturalized citizen. Her father was an alien Chinese. Her mother was born in the United States in 1884 and was, by birth, an American citizen, Appellant’s father and mother were married in the United States in or prior to 1906 and, in that year, removed to China, where they subsequently resided. On these facts, it was held by the board and by the secretary that appellant’s alleged citizenship was not established,
The secretary’s decision denying appeliant admission to the United States is final and conclusive upon the courts, unless it be shown that the proceedings were manifestly^ unfair or conducted in an unlawful or improper way, or that there was a manifest abuse of discretion. Ng Heu Yim v. Bonham (C.C.A.9) 79 F.(2d) 655, 656. There is no such showing in this case.
Appellant claims that, because her mother was or had been a citizen of the United States, she (appellant) was also-*943a citizen, by virtue of the provision in section 4 of the Act of April 14, 1802, c. 28, 2 Stat. .155, R.S. § 2172, 8 U.S.C.A. § 7, that “the children of persons who now are, or have been, citizens of the United States, shall, though born out of the limits and jurisdiction of the United States, be considered as citizens thereof.”
As used in this section, the word “now” means April 14, 1802. The quoted provision applies only to the children of persons who were on that date, or theretofore had been, citizens of the United States. United States v. Wong Kim Ark, 169 U.S. 649, 673, 18 S.Ct. 456, 42 L.Ed. 890; Weedin v. Chin Bow, 274 U.S. 657, 663, 47 S.Ct. 772, 71 L.Ed. 1284; State ex rel. Phelps v. Jackson, 79 Vt. 504, 65 A. 657, 660, 8 L.R.A.(N.S.) 1245. Appellant’s mother was not born until 1884 and, of course, was not a citizen in 1802. There is, therefore, no basis for appellant’s claim.
The fact that appellant’s brother and sister, also born in China, were admitted to the United States as citizens, proves nothing, except that, in admitting them, the immigration authorities made a mistake which, if possible, should be corrected, not repeated.
The writ of habeas corpus was properly denied.